Citation Nr: 0736560	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-03 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred in April 2005 for treatment of a 
myocardial infarction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.P., C.P., G.P.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1964 to October 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 administrative 
decision of the Department of Veterans Affairs (VA) Medical 
Center, in Lincoln, Nebraska, which denied the benefit sought 
on appeal.  The veteran testified before the undersigned at a 
Board videoconference in July 2007.  A transcript of this 
hearing has been prepared and associated with the claims 
file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was treated for a myocardial infarction at 
private facilities in April 2005.  

3.  Prior to the actual care rendered at the private 
facilities in April 2005, the cost had not been authorized by 
VA.

4.  At the time care was rendered in April 2005, the veteran 
had nine service-connected disabilities including residuals 
of a myocardial infarction.  

5.  The private medical care rendered in April 2005 was for a 
medical emergency of such a nature that a prudent layperson 
could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy.  

6.  During the time private treatment was rendered for the 
myocardial infarction in April 2005, federal facilities were 
not available to render the care which the veteran received 
at the private facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at private medical facilities in 
April 2005, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserts that he should be reimbursed for the cost 
of private medical treatment which was rendered in April 
2005.  He has argued that he had a heart attack at home and 
was airlifted to the closest health care facility.  He has 
indicated that he requested that he be sent to the Omaha, 
Nebraska, VA medical facility but was informed by VA 
personnel that no beds were available and that the weather 
was not appropriate for a transfer.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  It is noted 
that there are specific formalities which must be followed 
under 38 C.F.R. § 17.54 that were not complied with here and, 
as a result, proper advance authorization from VA was not 
obtained.  Therefore, the Board must conclude that prior 
authorization for the private medical treatment received in 
April 2005 was not obtained pursuant to 38 C.F.R. § 17.54, 
and that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

Generally, reimbursement of the expenses of care or services, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, may be paid on the 
basis of a claim timely filed, if the following criteria are 
met:  (1) the veteran has service-connected disability; and 
(2) there is a medical emergency of such nature that delay 
would be hazardous to the veteran's life or health; and, 
(3) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 1720.  In order to be eligible 
for reimbursement of unauthorized medical expenses under 
38 U.S.C.A. § 1728, all three requirements must be met.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Having reviewed the evidence, the Board finds that the 
veteran is eligible for payment or reimbursement under 38 
U.S.C.A. § 1728 because he has satisfied all of the three 
necessary criteria.  Specifically, the veteran has numerous 
service-connected disabilities at the time of the treatment 
in question, he believed that a delay in receiving treatment 
would be hazardous to his health, and a VA or other Federal 
facility was not available.  

Service connection is in effect for nine disabilities 
including residuals of a myocardial infarction which is 
evaluated as 100 percent disabling.  The competent evidence 
of record documents that the veteran was treated for an acute 
anterior wall myocardial infarction at a private hospital in 
April 2005.  The veteran has testified to symptomatology he 
experienced prior to seeking treatment which the Board finds 
a reasonable person would construe as being life-threatening 
(particularly in light of the veteran's documented medical 
history involving problems with myocardial infarctions).  
Finally, the evidence with regard to the availability of VA 
facilities is in relative equipoise.  The November 2005 
administrative decision which denied the claim includes the 
annotation that VA facilities were feasibly available to 
provide care.  The source of this allegation is not 
documented in the claims file.  A VA document accompanying 
the administrative decision indicates that the closest VA 
medical facility was the one located in Omaha, Nebraska which 
was 228 miles away.  The veteran has testified that, as soon 
as he got to the private emergency room, he requested that he 
be sent to the VA facility in Omaha.  He further testified 
that he was informed that VA did not have any beds available.  
The Board finds that the veteran's testimony is credible.  

The Board points out at this juncture that it has resolved 
all reasonable doubt in favor of the veteran because there is 
nothing in the record to refute the veteran's assertions 
regarding the information he received from the VA medical 
facility as to the unavailability of beds nor anything in the 
record which supports VA's finding that VA facilities were 
feasibly available to provide the required care.  

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment he received for a 
myocardial infarction which occurred in April 2005 because 
the preponderance of the evidence shows that the treatment 
received that date was for symptoms perceived to be so 
serious as to require immediate medical attention to avoid 
serious impairment and a VA facility was not available.  As 
such, the benefit sought on appeal is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in April 2005 for treatment by 
private medical facilities of a myocardial infarction is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.






____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


